DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0043 of the specification recites “TRP” instead of “TPR” in line 2 on page 9.
Appropriate correction is required.

Claim Objections
Claim3 is objected to because of the following informalities:  
Claim 3 recites “associated with vascular”, which seemingly should read “associated with vascular compliance”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-10 and 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9, 11, and 13-19 of U.S. Patent No. 11,298,086.  Despite slight differences in claim structure and format, the claim sets teach to extract feature values, obtain variations based on the extracted feature values, determine a combination coefficient based on vascular compliance, and estimate blood pressure using the combination coefficient and the variations.  Furthermore, both applications dependent variables teach the same limitations such as further feature extraction, using an augmentation index, and additional features based on combined variation.

Claim 1, 10, 12, and 18  are rejected on the ground of nonstatutory double patenting as being unpatentable claim 1, 4, 8, 10-13, 15 of U.S. Patent No. 11,284,843 in view of Shusterman (US 20180020931 A1, cited by applicant).  Despite slight differences in claim structure and format, the both claim sets teach extracting CO and TPR feature values, adaptively determining a factor that is based on vascular compliance, and estimating blood pressure based on the feature values and the adaptively determined factor.  Furthermore, the applications dependent variables teach the same limitations such as determining additional features and further refining values.  Shusterman teaches that a calibration coefficient can act as a scale factor (Paragraph 0378:  “calibrating said one or more parameters of cardiovascular mechanical activity with respect to one or more reference values selected from” and Paragraph 0392:  “n. One or more functional relationships between two or more reference values”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination coefficient of U.S. Patent No. 11,284,843 to include the adjustment based on the functional relationship between values taught by Shusterman, because it allows for calibration/adjustment and perspective for the feature values when used in the system (Paragraph 0334-0407 of Shusterman).

Claims 1 and 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 10-11, and 18 of copending Application No. 17/675,644 in view of Shusterman.  Despite slight differences in claim structure and format, both claim sets teach extracting CO and TPR feature values, adaptively determining a factor that is based on vascular compliance, and estimating blood pressure based on the feature values and the adaptively determined factor.  Furthermore, both applications discuss incorporating user features such as weight, gender, and age to the blood pressure estimate.  Shusterman teaches that a calibration coefficient can act as a scale factor (Paragraph 0378:  “calibrating said one or more parameters of cardiovascular mechanical activity with respect to one or more reference values selected from” and Paragraph 0392:  “n. One or more functional relationships between two or more reference values”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination coefficient of Application No. 17/675,644 to include the adjustment based on the functional relationship between values taught by Shusterman, because it allows for calibration/adjustment and perspective for the feature values when used in the system (Paragraph 0334-0407 of Shusterman).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
							
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2106). A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory" to the claim.
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Step 1, claims 1-18 are all within at least one of the four categories.
Regarding Step 2A (prong 1), the independent claims (1 and 12) recites:
extracting, from the bio-signal, a cardiac output (CO) feature value and a total peripheral resistance (TPR) feature value; 
obtain a first variation in the CO feature value compared to a CO reference feature value, a second variation in the TPR feature value compared to a TPR reference feature value; 
determine adaptively a combination coefficient based on a reference value associated with vascular compliance; and 
estimating a blood pressure by combining the first variation and the second variation using the combination coefficient. 
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP m., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
The claimed steps of extracting, obtaining, determining, and estimating can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
• claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
The idea of extracting and obtaining a feature value and determining and estimating blood pressure could be performed by simply looking at the acquired data values.

Regarding Step 2A (prong 2):
This judicial exception (abstract idea) in claims 1-20 is not integrated into a practical application because:  
•The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for extracting and estimating merely invoke a computer as a tool.
•The data-gathering step (extracting) and the data-output step (estimating) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
•There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for extracting and estimating.
•The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide a medical measurement. 
•The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer extracting, obtaining, determining, and estimating. The claims do not apply the obtained response measurement to a particular machine. Rather, the data is merely output in a post-solution step.

Regarding Step 2B:
The additional elements are identified as follows: sensors and a processor.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s Background Information in the Specification
Applicant's specification (Pg. 6-7, Paragraph 0034) which discloses that the processor and memory comprise generic computer components that are configured to perform the generic computer functions (extracting and estimating) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and
the non-patent literature cited herewith (“Optical signal processors based on a time-spectrum convolution”:  Park, 2010), which discloses that “In particular, a well-known incoherent time-domain signal-processing architecture” is used with a PPG wave (Pg. 1, Col. 1).
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.  Furthermore, the court decisions discussed in MPEP § 2106.05(d)(ll) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  
Claims 2-5, 7-10, and 13-16 are steps that are additional data output that is well understood, routine and conventional (WURC) through receiving reference values.
Claims 6, 11, and 17-18 are steps that are additional data output that is WURC through receiving additional data.
Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Aung (US 20180020991 A1, cited by applicant) in view of Shusterman (US 20180020931 A1, cited by applicant).
	Regarding claims 1 and 12, Aung teaches an apparatus/method for estimating blood pressure (Paragraph 0047:  “the signal sensing module 112 to obtain the bio-signal from the subject 102 and as already mentioned, the bio-signal is the arterial PPG waveform signal 300 (hereinafter “PPG signal” for brevity) shown in FIG. 3”), the apparatus comprising: 
a photoplethysmogram (PPG) sensor configured to measure a bio-signal from a user (Paragraph 0047:  “At step 202, signal acquisition is performed by the optical measurement device 110 using the signal sensing module 112 to obtain the bio-signal from the subject 102 and as already mentioned, the bio-signal is the arterial PPG waveform signal 300 (hereinafter “PPG signal” for brevity) shown in FIG. 3”); and 
a processor (Paragraph 0048:  “The acquired PPG signal 300 is next passed to the data processing module 114 for processing at step 204”) configured to: 
extract, from the bio-signal, a cardiac output (CO) feature value (Paragraph 0007:  “(iv) calculating a heart rate of the subject from the at least one cardiac cycle”) and a total peripheral resistance (TPR) feature value (Paragraph 0007:  “(iii) calculating an area enclosed by the normalized received data to obtain a normalized area”);
and determine blood pressure (Paragraph 0007:  “deriving the mean arterial pressure from the normalized area and heart rate”).
Aung fails to teach an apparatus to obtain a first variation in the CO feature value compared to a CO reference feature value, and a second variation in the TPR feature value compared to a TPR reference feature value, adaptively determine a combination coefficient based on a reference value associated with vascular compliance, and estimate a blood pressure by combining the first variation and the second variation using the combination coefficient.
Shusterman teaches to obtain a first variation in the CO feature value compared to a CO reference feature value, and a second variation in the TPR feature value compared to a TPR reference feature value (Paragraph 0378:  “calibrating said one or more parameters of cardiovascular mechanical activity with respect to one or more reference values selected from”, Paragraph 0384:  “f. One or more vascular properties”, and Paragraph 0388:  “One or more characteristics of displacement from baseline values”), 
adaptively determine a combination coefficient based on a reference value associated with vascular compliance (Paragraph 0378:  “calibrating said one or more parameters of cardiovascular mechanical activity with respect to one or more reference values selected from” and Paragraph 0392:  “n. One or more functional relationships between two or more reference values”), and 
estimate a blood pressure (Paragraph 0029:  Blood pressure detected using pulse pressure signal) by combining the first variation and the second variation using the combination coefficient (Paragraph 0334:  “Examples of the processing steps performed by the systems, sensors, and devices of this invention include:”, Paragraph 0378:  “calibrating said one or more parameters of cardiovascular mechanical activity with respect to one or more reference values selected from”, Paragraph 0392:  “n. One or more functional relationships between two or more reference values”, and Paragraphs 0399-0407:  use of functional relationship being used as a combination coeff.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feature values of Aung to include the adjustment based on reference values taught by Shusterman, because it allows for calibration and perspective for the feature values when used in the system (Paragraph 0334-0407 of Shusterman).

Regarding claim 2, Aung fails to teach wherein the CO reference feature value and the TPR reference feature value are obtained at a calibration time of the bio-signal or a time at which the user is in a stable state.
Shusterman teaches wherein the CO reference feature value and the TPR reference feature value are obtained at a calibration time of the bio-signal or a time at which the user is in a stable state (Paragraph 0378:  “calibrating said one or more parameters of cardiovascular mechanical activity with respect to one or more reference values selected from”, Paragraph 0384:  “f. One or more vascular properties”, and Paragraph 0388:  “One or more characteristics of displacement from baseline values”:  references used to calibrate were baseline values, which are when a participant would be at a stable state).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feature values of Aung to include the adjustment based on reference values taught by Shusterman, because it allows for calibration and perspective for the feature values when used in the system (Paragraph 0334-0407 of Shusterman).

Regarding claims 3 and 13, Aung fails to teach wherein the processor is further configured to obtain, as the reference value associated with vascular, a maximum amplitude value of a reference bio-signal that is measured from the user at a reference time.
Shusterman teaches wherein the processor is further configured to obtain, as the reference value associated with vascular, a maximum amplitude value of a reference bio-signal that is measured from the user at a reference time (Paragraph 0378:  “calibrating said one or more parameters of cardiovascular mechanical activity with respect to one or more reference values selected from” and Paragraphs 0385, 0389:  “g. One or more AP-wave (pulse) transit times”, “One or more magnitudes, ranges, speeds, time lengths, and patterns of temporal changes”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feature values of Aung to include the adjustment based on reference values taught by Shusterman, because it allows for calibration and perspective for the feature values when used in the system (Paragraph 0334-0407 of Shusterman).

Regarding claims 4 and 14, Aung fails to teach wherein the processor is further configured to: obtain a reference bio-signal including a first pulse waveform component and a second pulse waveform component, from the user at a reference time; and obtain, as the reference value, at least one of a ratio between a first amplitude value of the first pulse waveform component and a second amplitude value of the second pulse waveform component of the reference bio-signal, and a ratio between the first amplitude value and a maximum amplitude value of the reference bio-signal.
Shusterman teaches wherein the processor is further configured to: obtain a reference bio-signal including a first pulse waveform component and a second pulse waveform component, from the user at a reference time (Paragraph 0319:  “Time lengths and time intervals between the 1.sup.st, 2.sup.nd, and 3.sup.rd peaks of the pressure wave (P1, P2, P3)”); and 
obtain, as the reference value, at least one of a ratio between a first amplitude value of the first pulse waveform component and a second amplitude value of the second pulse waveform component of the reference bio-signal, and a ratio between the first amplitude value and a maximum amplitude value of the reference bio-signal (Paragraph 0320:  “the ratio of an absolute difference in the amplitude of the 1.sup.st and 2.sup.nd pressure peaks (PA.sub.1 and PA.sub.2, respectively) over the total amplitude of the pressure wave (PA)”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feature values of Aung to include the adjustment based on reference values taught by Shusterman, because it allows for calibration and perspective for the feature values when used in the system (Paragraph 0334-0407 of Shusterman).

Regarding claims 5 and 15, Aung fails to teach wherein the reference value comprises a vascular compliance index including an Augmentation Index.
Shusterman teaches wherein the reference value comprises a vascular compliance index including an Augmentation Index (Paragraph 0378:  “calibrating said one or more parameters of cardiovascular mechanical activity with respect to one or more reference values selected from”, Paragraph 0384:  “f. One or more vascular properties”, and Paragraph 0391:  “m. One or more augmentation indices”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feature values of Aung to include the adjustment based on reference values taught by Shusterman, because it allows for calibration and perspective for the feature values when used in the system (Paragraph 0334-0407 of Shusterman).

Regarding claim 6, Aung fails to teach wherein the apparatus further comprising a communication interface configured to receive the vascular compliance index from an external device which measures the vascular compliance of the user.
Shusterman teaches wherein the apparatus further comprising a communication interface configured to receive the vascular compliance index from an external device (Paragraph 0189:  “modular cardiovascular sensor 100”) which measures the vascular compliance of the user (Paragraph 0128 and Paragraph 0189:  “modular cardiovascular sensor 100”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feature values of Aung to include the adjustment based on reference values taught by Shusterman, because it allows for calibration and perspective for the feature values when used in the system (Paragraph 0334-0407 of Shusterman).

Regarding claim 7, Aung fails to teach wherein the processor is further configured to obtain the Augmentation Index by analyzing a waveform of a reference bio-signal that is measured from the user at a reference time.
Shusterman teaches wherein the processor is further configured to obtain the Augmentation Index by analyzing a waveform of a reference bio-signal that is measured from the user at a reference time (Paragraph 0319-0320:  “Time lengths and time intervals between the 1.sup.st, 2.sup.nd, and 3.sup.rd peaks of the pressure wave (P1, P2, P3); c. The augmentation index, determined as the ratio of an absolute difference in the amplitude of the 1.sup.st and 2.sup.nd pressure peaks (PA.sub.1 and PA.sub.2, respectively) over the total amplitude of the pressure wave (PA)”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feature values of Aung to include the adjustment based on reference values taught by Shusterman, because it allows for calibration and perspective for the feature values when used in the system (Paragraph 0334-0407 of Shusterman).

Claim 8-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Aung and Shusterman as applied to claims 1 and 12 above, and further in view of Banet (US 20090018422 A1, cited by applicant).
Regarding claims 8 and 16, Aung and Shusterman fail to teach the processor is further configured to: obtain an adjustment value by inputting the reference value into a pre-defined adjustment value estimation equation, and determine the combination coefficient by adjusting a predefined combination coefficient based on the adjustment value.
Banet teaches the processor is further configured to: obtain an adjustment value by inputting the reference value into a pre-defined adjustment value estimation equation, and determine the combination coefficient by adjusting a predefined combination coefficient based on the adjustment value (Paragraph 0043:  “Once determined, the amplitude of peaks and troughs `a` through `e` can be related to VI using equation 1”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment of the combination coefficient taught by Shusterman to incorporate the pre-defined adjustment equation taught by Banet, because it helps further improve the blood pressure calculation through increasing accuracy (Paragraph 0044 of Banet).

Regarding claims 9 and 17, Aung fails to teach wherein the processor is further configured to obtain the adjustment value by further inputting a statistical value of a plurality of reference values obtained from a plurality of other users, into the adjustment value estimation equation.
Shusterman teaches inputting a statistical value of a plurality of reference values obtained from a plurality of other users (Paragraph 0378:  “calibrating said one or more parameters of cardiovascular mechanical activity with respect to one or more reference values selected from”, Paragraph 0384:  “f. One or more vascular properties”, and Paragraph 0397-0397:  compared with group of individuals). 
Shusterman fails to explicitly teach obtaining an adjustment value with an adjustment value estimation equation.
Banet teaches obtaining an adjustment value with an adjustment value estimation equation (Paragraph 0043:  “Once determined, the amplitude of peaks and troughs `a` through `e` can be related to VI using equation 1”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustment of the combination coefficient taught by Shusterman to incorporate the pre-defined adjustment equation taught by Banet, because it helps further improve the blood pressure calculation through increasing accuracy (Paragraph 0044 of Banet).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aung and Shusterman as applied to claim 1 above, and further in view of Huijbregts (US 20180070837 A1, cited by applicant)
Regarding claim 11, Aung fails to teach an apparatus further comprising a user interface that allows the user to input user feature information that comprises a weight, a gender, and an age of the user, wherein the processor is further configured to estimate the blood pressure based on the user feature information, the adaptively determined combination coefficient, the first variation and the second variation.
Shusterman teaches an apparatus wherein the processor is further configured to estimate the blood pressure (Paragraph 0029:  Blood pressure detected using pulse pressure signal) based the adaptively determined combination coefficient, the first variation and the second variation (Paragraph 0334:  “Examples of the processing steps performed by the systems, sensors, and devices of this invention include:”, Paragraph 0378:  “calibrating said one or more parameters of cardiovascular mechanical activity with respect to one or more reference values selected from”, Paragraph 0392:  “n. One or more functional relationships between two or more reference values”, and Paragraphs 0399-0407:  use of functional relationship being used as a combination coeff.).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feature values of Aung to include the adjustment based on reference values taught by Shusterman, because it allows for calibration and perspective for the feature values when used in the system (Paragraph 0334-0407 of Shusterman).
Shusterman fails to teach an apparatus further comprising a user interface that allows the user to input user feature information that comprises a weight, a gender, and an age of the user, wherein the processor is further configured to estimate the blood pressure based on the user feature information.
Huijbregts teaches an apparatus further comprising a user interface (Paragraph 0070:  “one or more user interface components that allow a user (e.g. the wearer of the first pressure device 204 or healthcare professional) to interact with and control the BP monitoring device”) that allows the user to input user feature information that comprises a weight, a gender, and an age of the user, wherein the processor is further configured to estimate the blood pressure based on the user feature information (Paragraph 0102:  “It might be an empirically determined function, which can take into account the user's age and gender, and possibly weight or other parameters”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blood pressure estimate of Shusterman to incorporate the user feature information of Huijbregts, because it allows for the tailoring of the blood pressure estimate closer to the user of the apparatus (Paragraph 0102-0103 of Huijbregts).

Comments on Prior Art
The prior art does not teach or suggest claims 10 and 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        16 December 2022